Follett, J. (dissenting) :
The children of Richard Curran might have followed this trust fund and recovered it out of the assets of- the firm of Curran & Goler. Undoubtedly, if Goler did ' not know that the money belonged to these children, but believed that it belonged to Curran, the children could not have maintained an action at law against Curran & Goler to recover the money; but that rule would not have barred them from recovering the funds out of the assets of the firm, if they could be traced into those assets. This presents the question whether one of two partners may, by an assignment of firm assets, pay or secure an equitable claim against the firm assets. It seems to me that this question must be answered in the affirmative. The position that the claim is void because interest was charged on $2,700 cannot be supported. Richard Curran had deducted from the proceeds arising from the sale of the house a sum equivalent to his interest therein on the principle of life annuities, and he was not entitled to a gross sum and also to' interest on the whole sum. As between Curran and his children, he would be chargeable with the sum and interest. There is no evidence in the record which tends to sustain the 21st finding of fact, that the bill of sale was fraudulent in fact. I think the children of Richard Curran acquired a valid lien by the bill of sale of December 9, 1895.
The judgment should be reversed and a new trial granted, with costs to the appellants to abide the event.
Green, J., concurred.
Judgment affirmed, with costs.